Citation Nr: 1538290	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  11-11 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether referral for extraschedular consideration is warranted for the Veteran's service-connected prostate cancer, status post radical prostatectomy, currently assigned a 60 percent schedular rating.

2.  Entitlement to a total rating for compensation purposes based upon individual unemployability.


REPRESENTATION

The Veteran is represented by:  Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The issue of entitlement to an increased rating for prostate cancer was before the Board in April 2014, at which time it was denied, and the issue of entitlement to a total rating for compensation purposes based upon individual unemployability was remanded.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  After the issuance of a March 2015 Joint Motion for Remand and an April 2015 Court Order, the above-captioned matter has been returned to the Board for further review.


ORDER TO VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative or on the Board's own motion when there has been a denial of due process.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).

In April 2014, the Board denied the Veteran's claim of entitlement to a rating in excess of 60 percent for his service-connected prostate cancer, status post radical prostatectomy.  In so doing, the Board considered whether a referral for extraschedular consideration was warranted.  The Board denied referring the Veteran's claim for extraschedular consideration, finding that the criteria for the schedular 60 percent rating adequately encompassed the symptoms associated with the Veteran's prostate cancer, status post radical prostatectomy, namely urinary frequency and leakage, requiring wearing and frequent change of absorbent materials or diapers.

The Veteran appealed the Board's April 2014 decision to the Court.  In March 2015, the Veteran's attorney and VA's Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's April 2015 decision, insofar as it concerned referring the claim for extraschedular consideration.  The Court issued an April 2015 Order remanding the case to the Board for re-adjudication in compliance with directives specified in the Joint Motion.  In order to prevent prejudice to the Veteran, the April 2014 Board decision is vacated, but only insofar as it denied referring the Veteran's claim for extraschedular consideration.  A new decision will be entered as if the April 2014 decision had never been issued.


REMAND

In the April 2014 decision, the Board determined that the evidence of record reasonably raised a claim of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  The Board remanded the reasonably raised TDIU claim for development and adjudication by the RO in the first instance.  In so doing, the Board directed the RO to provide the Veteran with a VA examination to assess the effects of his service-connected prostate cancer, status post radical prostatectomy, and the residuals thereof, on his ability to obtain and maintain employment consistent with his educational and occupational experience.

The Board finds the RO's efforts to satisfy the April 2014 remand directives will likely, but not assuredly, generate additional evidence relevant to both the claim of entitlement to TDIU and whether referral for extraschedular consideration is warranted for the Veteran's service-connected prostate cancer, status post radical prostatectomy.  See 38 C.F.R. §§ 19.37, 20.1304 (2014).  To date, there is no indication that the RO has undertaken any of the requested development, nor does it appear as though it has had the opportunity to do so.  As such, the Board finds that a remand it required in order for the RO to consider any and all newly obtained evidence in the first instance with respect to the Veteran's above-captioned claim, to include all of the evidence submitted since the April 2014 Board decision.

Accordingly, the case is remanded for the following action:

1.  The RO must undertake all of the directives contained in the April 2014 remand concerning the issue of entitlement to TDIU.

2.  Thereafter, the RO must undertake consideration of whether to refer the Veteran's claim of entitlement to a rating in excess of 60 percent for prostate cancer, status post radical prostatectomy, to the Chief Benefits Director or the Director of Compensation and Pension Service for consideration of an extraschedular rating.

3.  If, after completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


